DETAILED ACTION
This office action is responsive to the amendment filed September 10, 2021. By that amendment, claims 1 and 2 were amended. Claims 1-3 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The outstanding rejection of all claims under 35 USC 112(b) was overcome by the amendment of September 10, 2021. However, the amendment has raised new issues. A new rejection under 35 USC 112(b) will be presented, below. 
Applicant’s arguments with respect to the rejection of claim (s) 1-3 under 35 USC 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on the reference/combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly presented rejection is necessitated by the amendment to the claim of September 10, 2021. No particular argument addressing the Medoff reference is presented. 
Examiner’s Comments Regarding Certain Claim Limitations
The only apparent reason provided for the claimed configuration for the first and second curves in the instant specification appears to be at [0025] of the originally presented specification, and appears to be such that the concavity of the bends “substantially matches, or mates with, the plantar anatomy of the fifth metatarsal… It is contemplated, however that the radii and concavities of the first and second bends 128, 132 may be varied from those illustrated and disclosed herein, without limitation, so as to mate the plantar bone plate 100 to the anatomy of the metatarsal bones, as needed.” It is clear that the claimed curvature is one of many curvatures which was contemplated, and was chosen as a matter of optimization of the plate for conformance with particular anatomies of a patient. The claimed bends are therefore not considered to be critical to the invention. 
It is examiner’s position that fig. 2C of Medoff demonstrates a first bend 50 and a second bend 52 which are in the form of a tangent reverse curve, or at least sufficiently similar to such a configuration that the plate could be obviously been modified thereto by tweaking angles of the bends. The second bend has a smaller radius than a radius of the first curve. Note teachings in Medoff which permit modification of these angles: claims 11 and 23: profile conforms to a 3D scan of a human bone; [0017]: angled region designed to conform to contour of many sites, such as olecranon, proximal ulna, proximal or distal humerus, medial malleolus, or similar bones. 
It is examiner’s position that the demonstrated figure is that claimed; and if not, the plurality of options provided has made clear that selection of the claimed configuration was obvious to one at the time of the invention in order to optimize the plate for a particular use and patient anatomy. The rejection is maintained and modified to correlate to the amendments. 

“Concaved toward” is understood to mean that an “opening of the” concave portion is in the claimed direction – this is supported by the instant figures (noting that ‘upper’ surface is 104, pointed down in fig. 4; and bone facing surface 108 is facing up in fig. 4). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
It is unclear, as claimed, how the use of the plantar bone is intended to cause the claimed “disposing”, “configuring”, “forming”, and “applying” steps, to occur. Examiner has reviewed applicant’s specification and continues to be unclear of a method of use of the plate causing these steps to occur; or requiring those steps during a use of the plate. Examiner suggests the claim should properly refer to either: 1) a method of manufacturing, creating, forming, etc. the bone plate; or 2) a method of use, in which the elongate member has had the claimed elements formed thereon prior to use of the plate. Clarification is required. In absence of clarification on this issue, a rejection under 35 USC 112(a) may be required in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medoff (US 2009/0275991 A1) in view of Ramos Maza (US 2012/0010617 A1).
Regarding claim 1, Medoff teaches a method of using a plantar bone plate 40 as at fig. 2C for treating fractures of a metatarsal bone [0047] – including fifth metatarsal, comprising: 

disposing two or more fixation apertures 66 along a longitudinal dimension of the elongate member 41, each of the fixation apertures includes a countersunk surface [0046]; 
configuring the two or more fixation apertures 66 capable of receiving fasteners suitable for fastening the plantar bone plate 40 to the metatarsal bone [0047]; 
wherein a longitudinal dimension of the plantar bone plate includes a first bend and a second bend, the first bend comprising a curved portion that is concaved toward the upper surface;
the second bend comprises a curved portion concaved away from the upper surface;
forming a compression slot 67 capable of receiving an inferentially referred to fastener at an oblique angle suitable for compressing adjacent portions of the metatarsal bone so as to encourage bone fusion (there is no reason that the slot cannot be used in this way); and 
applying a curvature along the elongate member such that the plantar bone plate mates with the anatomy of the plantar aspect of the metatarsal bone [0047].
	Examiner understands that it was essentially inherent that the claimed steps of forming the bone plate occurred at some point in time in arriving at the device demonstrated in fig. 2C of Medoff. The various curves are demonstrated in fig. 2C.

	Medoff fails to teach each countersunk surface including a chamfer angle ranging between 60 and 120 degrees. 

Ramos Maza teaches a chamfer angle of 60 degrees to about 75 degrees in a countersunk bore in a bone plate as at fig. 5A and [0055]. These teachings fall within the claimed range of 60 to 120 degrees. (MPEP 2144.05) These surfaces are capable of preventing a fastener from backing out after being implanted into bone. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Medoff plate with a 60-75 degree chamfer angle as suggested by Ramos Maza. One would have done so in order to provide the Medoff plate with anti-rotation structures (Ramos Maza [0055]) within the screw holes thereof to ensure secure contact between a tapered surface of a screw had and a countersunk bore. Such a configuration is considered to prevent the fastener from backing out after being implanted into a bone. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799